DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statements (IDS) submitted on 20 April 2020 is being considered by the examiner. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1-7 and 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over Kocer et al. (US Publication 2011/0054743 A1). 
Regarding claim 1, Kocer teaches a computer-implemented method of controlling a mobile agricultural machine, the method comprising: receiving field data representing a first agricultural operation performed on a field (Kocer: Para. 28; a computerized prescription map of the field as is also well known in the art in order to control the rate of seed dispensation and liquid fertilizer application); receiving a location sensor signal indicative of a sensed geographic location of the mobile agricultural machine on the field (Kocer: Para. 28; control device and system shown receives the latitude and longitude coordinates of the planter implement via a Global Navigation Satellite Systems (GPS) antenna).
Kocer doesn’t explicitly teach the mobile agricultural machine having a plurality of sections that are independently controllable to perform a second agricultural operation on the field that is different than the first agricultural operation. 
However, Kocer is deemed to disclose an equivalent teaching. Kocer includes a pre-programmed computerized map of a field along with the GPS coordinates from the GPS receiver which contains the customized dispensation and application of an agricultural product (Kocer: Para. 28, 31). The map indicates certain regions of a field 
It would have been obvious to one of ordinary skill as of the effective filing date to have a plurality of sections that are independently controllable to perform a second agricultural operation on the field that is different than the first agricultural operation in order to customize the dispensation and application of an agricultural product through individual control of row units (Kocer: Para. 31). 
In the following limitation, Kocer teaches generating a control signal to control the plurality of sections based on the field data and the location sensor signal (Kocer: Para. 15; computerized mapping and/or GPS monitored row unit positions in order to automatically control dispensing of seeds and applying of fertilizer therethrough at accurate rates across all rows).
Regarding claim 2, Kocer teaches the computer-implemented method of claim 1, wherein the field data comprises a field pass map that represents an input application of a first agricultural machine to the field during the first agricultural operation (Kocer: Para. 28; a computerized prescription map of the field as is also well known in the art in order to control the rate of seed dispensation and liquid fertilizer application).
claim 3, Kocer teaches the computer-implemented method of claim 2, wherein the first and second agricultural operations are performed during a same crop growing season (Kocer: Para. 28; a computerized prescription map of the field as is also well known in the art in order to control the rate of seed dispensation and liquid fertilizer application).
Regarding claim 4, Kocer teaches the computer-implemented method of claim 3, wherein each of the first and second agricultural operations comprises one of: a field preparation application; a planting application; an agricultural product application; or a harvesting application (Kocer: Para. 31-32; seeding element, fertilizing element, spraying element, and/or chemical application element).
Regarding claim 5, Kocer teaches the computer-implemented method of claim 2, wherein the mobile agricultural machine comprises an agricultural product application machine configured to apply an agricultural product to the field (Kocer: Para. 28; field computer accepts the corrected GPS information, ground speed obtained using ground speed sensors as are well known in the art, user system settings and a computerized prescription map of the field as is also well known in the art in order to control the rate of seed dispensation and liquid fertilizer application).
Regarding claim 6, Kocer teaches the computer-implemented method of claim 5, wherein the mobile agricultural machine comprises a spraying machine, and each section comprises a set of spray nozzles configured to spray the agricultural product (Kocer: Para. 30, 32; a liquid control valve which is in fluid communication with the fertilizer container and with a flowmeter, the liquid control valve and flowmeter being in 
Regarding claim 7, Kocer doesn’t explicitly teach wherein the first agricultural operation comprises a planting operation performed by a planting machine.
However, Kocer is deemed to disclose an equivalent teaching. Kocer includes a prescription map that dictates the rate of seed dispensation in which the planter implement uses the seeds stored within one or more seed storage containers (Kocer: Para. 23, 27, 28). The order that the first agricultural operation is a planting operation is a design choice that is an obvious variation of the fertilizer or seeding occurring first in a given field.
It would have been obvious to one of ordinary skill as of the effective filing date to have a planting operation performed by a planting machine in order to customize the dispensation and application of an agricultural product through individual control of row units (Kocer: Para. 31).
Regarding claim 19, Kocer teaches a control system for a mobile agricultural machine, the control system comprising: field data receiving logic configured to receive field data representing a first agricultural operation performed on a field (Kocer: Para. 28; a computerized prescription map of the field as is also well known in the art in order to control the rate of seed dispensation and liquid fertilizer application); sensor logic configured to receive a location sensor signal indicative of a sensed geographic location of the mobile agricultural machine on the field (Kocer: Para. 28; control device and system shown receives the latitude and longitude coordinates of the planter implement via a Global Navigation Satellite Systems (GPS) antenna).
the mobile agricultural machine having a plurality of sections that are independently controllable to perform a second agricultural operation on the field that is different than the first agricultural operation.
However, Kocer is deemed to disclose an equivalent teaching. Kocer includes a pre-programmed computerized map of a field along with the GPS coordinates from the GPS receiver which contains the customized dispensation and application of an agricultural product (Kocer: Para. 28, 31). The map indicates certain regions of a field that are not to be seeded (Kocer: Para. 31). Kocer’s computerized prescription map of the field controls the rate of seed dispensation and liquid fertilizer application along with possible spraying and chemical application elements to control the flow rate for each row unit of the vehicle onto the field (Kocer: Para. 28, 31-32). The flow reach for each row unit are a plurality of dispensation or application units of the agricultural machine in order for seeding or fertilizing the map (Kocer: Para. 31-32). The application of fertilizer is a type of second agricultural operation. 
It would have been obvious to one of ordinary skill as of the effective filing date to have a plurality of sections that are independently controllable to perform a second agricultural operation on the field that is different than the first agricultural operation in order to customize the dispensation and application of an agricultural product through individual control of row units (Kocer: Para. 31). 
In the following limitation, Kocer teaches control logic configured to generate a control signal to control the plurality of sections based on the field data and the location sensor signal (Kocer: Para. 28, 31; a pre-programmed computerized map and/or RTK corrected GPS coordinates may be used to indicate certain regions of a field that are 
Regarding claim 20, Kocer teaches the control system of claim 19, wherein the field data comprises a field pass map that represents an input application of a first agricultural machine to the field during the first agricultural operation (Kocer: Para. 28; a computerized prescription map of the field as is also well known in the art in order to control the rate of seed dispensation and liquid fertilizer application), and the first and second agricultural operations are performed during a same growing season (Kocer: Para. 28; a computerized prescription map of the field as is also well known in the art in order to control the rate of seed dispensation and liquid fertilizer application) and each comprise one of: a field preparation application; a planting application; an agricultural product application; or a harvesting application (Kocer: Para. 31-32; seeding element, fertilizing element, spraying element, and/or chemical application element).


Claims 8 and 13-16 are rejected under 35 U.S.C. 103 as being unpatentable over Kocer et al. (US Publication 2011/0054743 A1) in view of Starr (US Publication 2018/0014452 A1). 
Regarding claim 8, Kocer doesn’t explicitly teach wherein the mobile agricultural machine comprises an agricultural harvesting machine.
However Starr, in the same field of endeavor, teaches wherein the mobile agricultural machine comprises an agricultural harvesting machine (Starr: Para. 222; harvesting device).

Regarding claim 13, Kocer teaches a mobile agricultural machine comprising: a field operation subsystem comprising a plurality of sections that are independently controllable to perform a given agricultural operation on a field (Kocer: Para. 28, 31; control device and system shown receives the latitude and longitude coordinates of the planter implement via a Global Navigation Satellite Systems (GPS) antenna; a pre-programmed computerized map and/or RTK corrected GPS coordinates may be used to indicate certain regions of a field that are not to be seeded; pre-programmed computerized mapping of a field allows customization of the dispensation and/or application of an agricultural product).
Kocer doesn’t explicitly teach a control system configured to: receive field data representing a prior agricultural operation performed on the field that is different than the given agricultural operation.
However Starr, in the same field of endeavor, teaches a control system configured to: receive field data representing a prior agricultural operation performed on the field that is different than the given agricultural operation (Starr: Para. 88, 104; analyze all possible iterations of pre-season crop planning data, to solve for the ideal pre-season crop planning data, e.g., the highest possible crop yield or highest possible crop yield with lowest plant population).

In the following limitations, Kocer teaches receive a location sensor signal indicative of a sensed geographic location of the mobile agricultural machine on the field (Kocer: Para. 28; control device and system shown receives the latitude and longitude coordinates of the planter implement via a Global Navigation Satellite Systems (GPS) antenna); and generate a control signal to control the plurality of sections based on the field data and the location sensor signal (Kocer: Para. 15; computerized mapping and/or GPS monitored row unit positions in order to automatically control dispensing of seeds and applying of fertilizer therethrough at accurate rates across all rows).
Regarding claim 14, Kocer teaches the mobile agricultural machine of claim 13, wherein the field data comprises a field pass map that represents an input application of a first agricultural machine to the field during the first agricultural operation (Kocer: Para. 28; a computerized prescription map of the field as is also well known in the art in order to control the rate of seed dispensation and liquid fertilizer application).
Regarding claim 15, Kocer teaches the mobile agricultural machine of claim 14, wherein the first and second agricultural operations are performed during a same crop growing season (Kocer: Para. 28; a computerized prescription map of the field as is also well known in the art in order to control the rate of seed dispensation and liquid fertilizer application).
claim 16, Kocer teaches the mobile agricultural machine of claim 15, wherein each of the first and second agricultural operations comprises one of: a field preparation application; a planting application; or an agricultural product application; or a harvesting application (Kocer: Para. 31-32; seeding element, fertilizing element, spraying element, and/or chemical application element).


Claims 9 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Kocer et al. (US Publication 2011/0054743 A1) in view of McNichols et al. (US Publication 2020/0281110 A1). 
Regarding claim 9, Kocer doesn’t explicitly teach defining a buffer area; and controlling the plurality of sections based on the defined buffer area.
However McNichols, in the same field of endeavor, teaches defining a buffer area (McNichols: Para. 43; automated creation of field buffer zones); and controlling the plurality of sections based on the defined buffer area (McNichols: Para. 141; a loop that may be executed continuously in real-time as agricultural apparatus is conducting an operation in a field; step 1408 may comprise enlarging or reducing the size of a previously defined buffer region based upon the effect calculated at step 1406).
It would have been obvious to one of ordinary skill as of the effective filing date to have incorporate McNichols’s control of an agricultural machine in a field based on buffer zones and quality checks (McNichols: Para. 43, 141, 137) into Kocer’s agricultural implement computerized prescription map (Kocer: Para. 28,31) in order to prevent high winds from drifting product into the buffer region (McNichols: Para. 141). 
claim 11, Kocer doesn’t explicitly teach generating a field metric based on the field data and performance of the second agricultural operation.
However McNichols, in the same field of endeavor, teaches generating a field metric based on the field data and performance of the second agricultural operation (McNichols: Para. 137; summaries may be generated to facilitate checks of application quality, to understand which applications and fields were most affected).
It would have been obvious to one of ordinary skill as of the effective filing date to have incorporate McNichols’s control of an agricultural machine in a field based on buffer zones and quality checks (McNichols: Para. 43, 141, 137) into Kocer’s agricultural implement computerized prescription map (Kocer: Para. 28,31) in order to prevent high winds from drifting product into the buffer region (McNichols: Para. 141). 


Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Kocer et al. (US Publication 2011/0054743 A1) in view of McNichols et al. (US Publication 2020/0281110 A1) and in further view of Starr (US Publication 2018/0014452 A1).  
Regarding claim 10, Kocer and McNichols don’t explicitly teach further comprising generating a user interface having a buffer zone user input mechanism; and defining the buffer zone based on user actuation of the buffer zone user input mechanism.
However Starr, in the same field of endeavor, teaches further comprising generating a user interface having a buffer zone user input mechanism (Starr: Para. 92; user may input (via, e.g., a keyboard, mouse, touch screen, storage medium such as, ; and defining the buffer zone based on user actuation of the buffer zone user input mechanism (Starr: Para. 125; system receives, from a user, a spatial map of their land area of interest as a set of soil zone polygons that are clipped to a boundary as a binary spatial coverage file).
It would have been obvious to one of ordinary skill as of the effective filing date to have incorporate Starr’s pre-season crop planning controlled harvesting machines (Starr: Para. 88, 222) and McNichols’s control of an agricultural machine in a field based on buffer zones and quality checks (McNichols: Para. 43, 141, 137) into Kocer’s agricultural implement computerized prescription map (Kocer: Para. 28,31) in order to group together land areas of interest associated with the user (Starr: Para. 92).


Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Kocer et al. (US Publication 2011/0054743 A1) in view of McNichols et al. (US Publication 2020/0281110 A1) and in further view of Wilson (US Patent 10,201,121 B1).  
Regarding claim 12, Kocer and McNichols don’t explicitly teach wherein the field metric represents one or more of: a total area of the field; an estimate amount of remaining crop to be processed for the second agricultural operation; an estimate amount of remaining field area for the second agricultural operation; or an estimate amount of remaining time for the second agricultural operation.
However Wilson, in the same field of endeavor, teaches wherein the field metric represents one or more of: a total area of the field; an estimate amount of remaining crop to be processed for the second agricultural operation; an estimate amount of remaining field area for the second agricultural operation; or an estimate amount of remaining time for the second agricultural operation (Wilson: Col. 10 Lines 21-32; area prediction feature may be useful for planting operations by indicating to the operator how many acres are left to be planted; area prediction feature may be useful for other types of applications as well including tillage operations and application operations in order to assist an operator in better understanding when exactly they will be finished within a field).
It would have been obvious to one of ordinary skill as of the effective filing date to have incorporate Wilson’s area prediction feature (Wilson: Col. 10 Lines 21-32) and McNichols’s control of an agricultural machine in a field based on buffer zones and quality checks (McNichols: Para. 43, 141, 137) into Kocer’s agricultural implement computerized prescription map (Kocer: Para. 28,31) in order to indicate to the operator how many acres are left and when they will be finished within a field (Wilson: Para. 141). 







Claims 17-18 are rejected under 35 U.S.C. 103 as being unpatentable over Kocer et al. (US Publication 2011/0054743 A1) in view of Starr (US Publication 2018/0014452 A1) and in further view of McNichols et al. (US Publication 2020/0281110 A1).
Regarding claim 17, Kocer and Starr don’t explicitly teach wherein the control system is configured to: define a buffer area; and control the plurality of sections based on the defined buffer area.
	However McNichols, in the same field of endeavor, teaches wherein the control system is configured to: define a buffer area (McNichols: Para. 43; automated creation of field buffer zones); and control the plurality of sections based on the defined buffer area (McNichols: Para. 141; a loop that may be executed continuously in real-time as agricultural apparatus is conducting an operation in a field; step 1408 may comprise enlarging or reducing the size of a previously defined buffer region based upon the effect calculated at step 1406).
It would have been obvious to one of ordinary skill as of the effective filing date to have incorporate McNichols’s control of an agricultural machine in a field based on buffer zones and quality checks (McNichols: Para. 43, 141, 137) and Starr’s pre-season crop planning controlled harvesting machines (Starr: Para. 88, 222) into Kocer’s agricultural implement computerized prescription map (Kocer: Para. 28,31) in order to prevent high winds from drifting product into the buffer region (McNichols: Para. 141). 
Regarding claim 18, Kocer and Starr don’t explicitly teach wherein the control system is configured to: generate a field metric based on the field data and performance of the second agricultural operation.
wherein the control system is configured to: generate a field metric based on the field data and performance of the second agricultural operation (McNichols: Para. 137; summaries may be generated to facilitate checks of application quality, to understand which applications and fields were most affected).
It would have been obvious to one of ordinary skill as of the effective filing date to have incorporate McNichols’s control of an agricultural machine in a field based on buffer zones and quality checks (McNichols: Para. 43, 141, 137) and Starr’s pre-season crop planning controlled harvesting machines (Starr: Para. 88, 222) into Kocer’s agricultural implement computerized prescription map (Kocer: Para. 28,31) in order to prevent high winds from drifting product into the buffer region (McNichols: Para. 141). 


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LAURA E LINHARDT whose telephone number is (571) 272-8325.  The examiner can normally be reached on M-TR, M-F: 8am-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at (866) 217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call (800) 786-9199 (IN USA OR CANADA) or (571) 272-1000.




/L.E.L./Examiner, Art Unit 3663

/ADAM D TISSOT/Primary Examiner, Art Unit 3663